UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-6716


MAURICE DUNBAR,

                  Plaintiff - Appellant,

     and

REGINALD C. MACK; LLOYD BENNETT; TERENCE HAYES; JEREMIAH
BARTLEY; RAYMOND FLORES; JOHNNY BURCH; SHERMAN A. DAVIS;
DAVID LEE CRADLE, JR.; ISAAC NELSON; JORGE MUNGUIA; JIMMIE
JACKSON, JR.; MIAMI SIMPSON; CHARLES PRYOR; JUSTIN L. JONES;
MICHAEL MCCOY; DAVID JOHNSON; ANTHONY RILEY; QUINCY HOLLEY;
MARLON CURRY; ADRIAN CORNELIUS; JAMES JOHNSON; ARMANDO
GOMEZ-JAIMEZ; MARLOS STEVENSON; VINCENT L. PINKARD; MARCELO
ARANDA RANGEL; FRANKLIN J. DOUGLAS; HENRY WISE; JOSE JAIRO
LOPEZ; KEITH BRANNON; JAMAL JOHNSON; JEFFERY L. JONES;
WESLEY CHANDLER; ANTOINE C. BAKER; WILLIAM L. NEWTON;
ANTONIO HARMON; TOBY HAMM; JAMES BROOKS; EDWIN TODD SANDERS;
MICHAEL TILLMAN; CURTIS JACKSON; JEROME CROSSLAND; VAUGHNTA
JONES; TAYON YOUNG; CLARENCE PADGETT; JOHNNY DICKERSON;
BRIAN WILLIAMSON; LUCIO CAVANYA MENDEZ; FELIPE DEJESUS
ALVARADO BALDERAS; RIAN LOPEZ; WILLIAM ERNEST BETHEL,

                  Plaintiffs,

           versus

JAMES METTS, in charge of Lexington County Detention Center;
CITY COUNCIL, or Person Oursee of the Courts,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:10-cv-01775-HMH)
Submitted:   October 18, 2011          Decided:     October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Dunbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Maurice     Dunbar    appeals    the     district    court’s      order

adopting    the   magistrate     judge’s    recommendation       and   dismissing

his complaint without prejudice.             Because Dunbar may amend his

complaint to cure the defects identified by the district court,

the dismissal order is interlocutory and not appealable.                        See

Chao   v.   Rivendell    Woods,   Inc.,     415    F.3d   342,   345   (4th    Cir.

2005); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066–67 (4th Cir. 1993).               Accordingly, we dismiss the

appeal for lack of jurisdiction.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                       3